IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of: §
§ 472, 2018
PATIENCE MOYO, §
Respondent. § File No. ll3090-U
§
0 R D E R

This 13lh day of September 2018, the Court has considered the attached
Affidavit of Voluntary Compliance submitted by Patience Moyo, Which has been
reviewed and duly approved by the Board on the Unauthorized Practice of Law and
the Ofi`lce of Disciplinary Counsel. In accordance with Rule 14 of the Rules of the
Unauthorized Practice of Law Subcommittee of the Board on Professional
Responsibility, and for good cause shown, the Court hereby approves the Aff`ldavit
of Voluntary Compliance and the stipulations contained therein.

IT IS SO ORDERED.

fsf Karen L. Valihura
Justice

EFiled: Sep 12 2018 03:31P '

Filing |D 62445232
Case Number 472,2018

BoARD ON PROFESSIONAL RESPONSIBILITY . _.`_E SUPR
oFTHE " " :' t-t:u
sUPREME comm oF THE sTATE oF DELAWARE nm _”D l ? w 7
.J hill l,.,: lt
. L ¢ i t CLERK
'" ‘h° M““°' °*" § r.-'.t. names
PATIENCE MOYO, ) Board Case No. t 13090-U
Respondent. )
)

AFFLDAVIT OF VOLUNTARY COMPL]ANC§

WHEREAS, the Board on Proi`essiona| Responsibility of the Supreme Court of
the State of Dela\\are pursuant to Rule S(a) ol` the Rules of the Unauthorized Practice of
Law Subcommittee of the Board on Proi`essional Responsibiiity (the “UPL Rules"), has
directed the Oi`t`tce of Disciplinary Counsel (the "ODC") to investigate and formulate
recommendations with regard to certain activities in the State of Delaware by Patience
Moyo (the "Respondent”); and

WHEREAS, Respondent passed the Delaware Bar Esamination in 2016 but has
not been admitted to the Delaware bar; and

WHEREAS, Respondent is not now nor has she ever been a member of the Bar of
any jurisdiction in the United States.

WHEREAS, in April 2015. Respondent represented herself to Ms. .once Ofori, a
Delaware resident, as someone who could tile citizenship papers on her behalf.
Respondent accepted $l ,450 from Ms. Of`ori as the fee for filing the papers. Respondent
did not tile any paperwork for Ms. Ot`ori.

WHEREAS, sometime before January 2017, Respondent represented herself to

Ms. Emilia Manu-Gyan, a Delaware resident, as someone who could perform legal work

 
 

on her behalt`. Respondent accepted $3,000 from Ms. Manu-Gyan as a fee for the legal
work. Respondent did not tile any paperwork for Ms. Manu-Gyan.

WHER.EAS, in January 2017, while employed by the law firm Weik, Nitsehe &
Dougherty, under false pretenses Respondent had the firm issue a check in the amount of
$3,000, made payable to Ms. Manu-Gyan. Respondent provided the firm a W-9 on
which she had forged the signature of Ms. Manu-Gyan.

WHEREAS, on May l$, 2017, a grand jury indicted Respondent with 'l`hcft over
Sl,SOO, and two counts of forgery. On August 24, 2017, Respondcnt pled guilty to a
lesser included offense of misdemeanor theft.

WHEREAS, in the course of ODC’s investigation, Respondent has informed the
ODC she desires this matter be settled and concluded without the filing of proceedings
against her in exchange for her voluntary agreement, pursuant to UPL Rule 14, as set
forth below; and

WHEREAS, Respondent understands if she were a member ol` the Delaware bar
at the time of the above misconduct, disbarment would be the appropriate sanction for the
above misconduct See Ramunno, Vanderslice

WHEREAS, Respondent has been advised this At`tidavit of Voluntary
Compliance shall be submitted by ODC to the Supreme Court of the State of Delaware
for its approval, and such approval shall take the form ol` an order ol` the Court
enforceable pursuant to UPL Rule 19; and

WHER.EAS, Respondent enters into the terms of this Aft`ldavit of Voluntary
Compliance freely, voluntarily, without coercion or duress, and with full awareness of

their meaning and implications;

IT lS THEREFORE STIPULATED AND AGREED:

l. Respondent submits herself to the jurisdiction of the Supreme Court of the
State of Delaware and the Board on Professional Rcsponsibility with respect to the terms
of this Aflidavit ofVoluntary Compliance;

2. Respondent appoints the Clerk of the Supreme Court of Delaware as her
agent for service of process in any proceedings arising out of the terms of this Al`l`idavit
of Voluntary Compliance;

3. Respondent shall not engage in any activity constituting the practice of
law in the State of Dclaware, unless and until such time as she is authorized to do so,
including, but not limited to:

(a) appearing as legal counsel, or as representative, on behalf ol` any person or
entity (other than Respondent herself), before any Delaware legal tribunal or
administrative agency;

(b) drai'ting, on behalf of any person or entity (other than Respondent herselt), of
legal documents or pleadings reflecting on Delaware law, for use in any Delaware
tribunal or governmental agency, unless the drafting or use of such documents is
supervised by a person authorized to practice law in the State of Delaware;

(e) giving legal advice on matters relating to Delaware law;

(d) engaging in any activity by which Respondent holds herself out, or could
appear to be holding herself out, to the public as a person who is permitted to practice law
in the State of Delaware;

(e) engaging in any activity which has traditionally been performed exclusively

by persons authorized to practice law in the State of De|aware; and

(t) engaging in any other act which may indicate an occurrence of the
unauthorized practice of law in the State of Delaware as established by case la\v, statute,
ruling, or other authority.

4. Respondent has withdrawn her application to the Delaware Supreme Court
for admission to the De|aware bar;

5. This Al`ftdavit of Voluntary Compliance, as approved by the Court, shall
be and is binding upon Respondent, as well as her agents, employees. and assigns who

are not authorized to practice law in the State of Delaware.

 

 

Patience Mo§lo/
_ llc
SWORN TO AND SUBSCR.IBE.D before me, this l day of L°f,)ir, 20}8.
SALLY DlANA F\OLDAN
Notary Public 3
stare ot= nELAwAFtE _ Q_ __...?h_`
My C°m"‘issl°" '5“"""“5 Notariat o’rEEer-~"
N|arcl'l 17, 2019

The Al`ftda\'it of Voluntary Compliance has been reviewed and duly APPROVED
by the Chair of the Unauthorized Practice of Law Subcommittee of the Board on
Professional Responslbility and the Office of Disciplinary Counsel.

BO WON PROFE.SSIONAL RESPONSIBIL!TY

   
 

Dated: 7‘//' ?0/ 5

 
     

f nifer . oss, Esquire (Chair)J W. ?0. l . LE¢/-gfaf“”’/%(
_/-' statde Arps state Meagher & Ftom LLP
{r` - One Rodney Square
P.O. BO.\£ 636
Wilmington, DE 19899

OFFICE OF DlSClPLlNA COUNSEL

Dated: q/[Z//§ `Lh/;:

Hatricia Bartl y/Schwa (- Bar #2481)
Discipiinary ounsel
405 N. King Street, Suitc 420

7 Wilmingto E 801
C(é"£QEbUN FORdRE/:; POT 'Dl;,NT
"l
3/ 5"’/ 1 3

Charles Slanina, Esquire
Finger &. Slanina, LLC
724 Yorklyn Road

Suitc 210

Hockessin. DE l9707